Title: To George Washington from the Pennsylvania Council of Safety, 29 January 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety PhiladelphiaJanuary 29th 1777

This will be delivered to your Excellency by Colonel Emas McCoy of the 8th Pennsylvania Regiment. The Rank of Officers in this Regiment is not yet settled, and from their present temper we apprehend much discontent will arise from any determination by this Council, and thereby the public Service be greatly injured, which possibly may not be the case if settled at Head-Quarters and by your Excellency’s Authority. The Council have therefore delivered their Commissions, and request your Excellency to give directions respecting their rank. The appointment of those Officers were not by this Board, otherwise such disputes should not at this time subsist. I have the Honor to be with the greatest respect Your Excellencys Obedient Servant

Tho. Wharton jun. Prest

